McBRIDE, C. J. —
1. It is plausibly contended by appellant that the law of 1917 is practically complete in itself, and that under its provisions the so called budget law is inapplicable and unworkable. Waiving these considerations, however, we find an insuperable objection to the constitutionality of the act of 1915, supra, making the budget law applicable to “Districts, corporate bodies or organizations having power to levy *397taxes.” That objection is found in the flagrant disregard of Article IV, Section 22, of the Constitution, which reads as follows:
“No act shall ever be revised or amended by mere reference to its title, but the act revised or section amended shall be set forth and published at full length. ’ ’
That the act of 1915, supra, was intended to amend, and, if valid, would amend Section 1 of the Act of 1913, supra, by including other tax-levying corporations and organizations than counties, is plain. Had Section 22 of Article 4 been complied with, Section 1 of the Act of 1913 would have read, “It shall be unlawful for any tax to be levied, proposed or adopted for any county, (District or corporate body or organization having power to levy taxes),” etc. The radical nature of the change made by the attempted revision is apparent from the new matter bracketed in the above excerpt, and the entire disregard of the constitutional provision above quoted is conspicuous.
The act revised; the section amended is not set forth or published at full length or at all. This omission is within the mischief which Section 22, supra, was designed to prevent, as well as in direct contravention of its plain letter.
“The mischief designed to be remedied was the enactment of amendatory statutes in terms so blind that legislators themselves were sometimes deceived in regard to their effects, and the public, from the difficulty in making the necessary examination and comparison, failed to become apprised of the changes made in the laws”: Cooley, Const. Lim. (5 ed.), 182.
This act does not come within the spirit of the cases which very guardedly and reluctantly uphold repeals by implication. Here there is no attempt to enact a *398new and independent statute upon the same subject as the act of 1913, supra, but an attempt to insert into it, and by reference to it, certain provisions enlarging its scope without setting forth the statute as it would appear after being so revised. If it can be done in this instance there is no limit to the extent to which statutes can be revised or amended without setting forth the amended statute at full length, and the constitutional provision above quoted would, therefore, be rendered nugatory. The act of 1915 is void. In the case of Oregon-Wash. R. & N. Co. v. Johnson, 87 Or. 240 (170 Pac. 290), we held the act of 1915, supra, applicable to road districts, the constitutionality of the law not being questioned by either party, but practically conceded. This is the first case in which the irregular manner in which it was enacted has been called to the attention of the court. While that case would probably have been reversed in any event on account of other irregularities in the proceedings, it is enough to say that had the constitutionality of the act of 1915 been questioned and the disregard of Section 22 of Article 4, supra, called to the attention of the court, our holding upon that question would have been in accord with the views enunciated in the present opinion.
It is conceded that the proceedings of the meeting are regular in all other respects. ' The decree of the Circuit Court is, therefore, reversed and the suit dismissed.
Reversed and Dismissed. Rehearing Denied.